© Y RECEIVED

GEORGE L. MAXWELL .
85 RIVER ROAD, UNIT A5 JUN 26 2049

C/O P.O. BOX 38 _ .
ESSEX, CT 06426 CLERK, U.S. DISTRICT aa

TEL: 860-388-8000 UNC A
UNITED STATES DISTRICT COURT
DISTRICT OF ALASKA
)
) CIVIL ACTION NO.
GEORGE L. MAXWELL,
PLAINTIFF
Vv. IN ADMIRALTY
THE BOAT COMPANY
A/K/A THE BOAT COMPANY, LTD.
DEFENDENT

COMPLAINT

iL. Plaintiff, GEORGE L. MAXWELL is an individual residing in the State of
Connecticut.

me Upon information and belief, the Defendant, THE BOAT COMPANY A/K/A THE
BOAT COMPANY, LTD.., is a business entity organized and existing under the laws of the State of
Alaska and doing business in the States of Alaska and Washington.

3, This is a matter involving Admiralty and Maritime claims within the meaning of Rule
9 (h) of the Supplemental Rules for certain Admiralty and Maritime claims.

4, In or about September, 2017, the Plaintiff contracted with the Defendant for a voyage
off the coast of Alaska from Sitka Juneau on the Defendant’s Vessel “LISERON?” (the “Vessel”) for
the period of June 23, 2018 through June 30, 2018.

a Pursuant to the express terms of the Defendant’s Contract of Passage, the stated venue
for the adjudication of any claims between the parties is the United States District Court for the
District of Alaska.

6. The Plaintiff embarked on the Defendant’s Vessel “LISERON?” on or about June 23,

2018 for the commencement of the intended voyage.

Case 1:19-cv-00009-SLG-MMS Document1 Filed 06/26/19 Page 1 of 3
7. On or about June 26, 2018, the Defendant tripped on an unmarked or poorly marked
doorway threshold falling and injuring his left knee.

8. The Defendant’s failure to mark or properly mark the doorway threshold constituted a
hazard of which the Defendant failed or otherwise neglected to warn its passengers, including the
Plaintiff and as such, constituted negligence on the part of the Defendant and a breach of the duty of
care owed the Plaintiff by the Defendant.

9. As aresult of the injury, the Plaintiff's left knee became severely swollen and painful
to the point where the Plaintiff was unable to ambulate without assistance.

10. The Defendant had no trained medical personnel on board the vessel and as such, had
to rely on direction and guidance from remote medical service provider via emai] and/or telephonic
communications.

11. In accordance with treatment recommendations provided to the Defendant by the
remote medical service, the Defendant treated the Plaintiff with non-prescription medications and
applied ice to the swollen knee.

12. Asapassenger aboard the Defendant’s Vessel, the Defendant owed the Plaintiff a
duty of reasonable care.

13. Asadirect and proximate result of the Defendant’s frequent and repeated application
of ice directly to the Plaintiff's swollen left knee, the Plaintiff sustained great and severe pain and
suffering and blistering resulting in a medical condition known as Hemarthrosis.

14. The Defendant’s conduct as aforesaid constituted negligence and a breach of the duty

of reasonable care owed by the Defendant to the Plaintiff.

we

Case 1:19-cv-00009-SLG-MMS Document1 Filed 06/26/19 Page 2 of 3
15. | Asadirect and proximate result of the Defendant’s negligence, the Plaintiff suffered
extreme physical pain and mental anguish and will continue to suffer extreme physical pain, mental
anguish and limited mobility in the future for which the Plaintiff is entitled to damages from the
Defendant.

16. The injuries to the Plaintiff were caused by the careless, negligent, improper and
wrongful conduct of the Defendant as will be shown at trial.

17. As a further direct and proximate result of the Defendant’s negligence in causing
injury to the Plaintiff's knee and said treatment thereafter resulting in Hemarthrosis, the Plaintiff
incurred reasonable and necessary expenses for the services of doctors and nurses, for
hospitalization, transportation and prescription drugs for which the Plaintiff is entitled to be
reimbursed or otherwise compensated by the Defendant.

WHEREFORE, the Plaintiff requests this Honorable Court to enter Judgement against the
Defendant for the following:
1. General damages

Damages for medical and related expenses

N

Interest according to law

Costs of this action

wo Ye

Such other and further relief as the Court deems just and proper

Dated: June 26, 2019
THE PLAINTIFF

GEORG ——- LE.
BY: LA sos

GEORGEL. ae PRO SE
85 RIVER ROAD, UNIT A5

C/O P.O-BOX 38

ESSEX, CT 06426

TEL: 860-388-8000

Case 1:19-cv-00009-SLG-MMS Document1 Filed 06/26/19 Page 3 of 3
